LOUISIANA-PACIFIC CORPORATION
EXECUTIVE LOAN PROGRAM

As Amended and Restated November 24, 2000

1.     Purpose.  To provide loans to company executives for the purchase by them
of shares of company stock.  Such purchases shall be of shares of treasury stock
held by the company.

2.     Covered Executives.  (a) The CEO, all Vice Presidents and all other
employees who are “executive officers” of the company under Section 16 of the
Securities Exchange Act of 1934,  (b) Business Team Leaders and (c) other
executives as designated by the CEO.

3.     Loan Amount.  Equal to the total cost of the shares of company stock
purchased in one transaction by the executive from the company during the 60-day
period following the effective date of this Executive Loan Program (the "Loan
Program") for such executive. The loan shall be made upon written notification
to the company by the executive of the number of shares he or she desires to
purchase.  Such shares shall be sold to the executive on the date such
notification is received by the company at a price equal to the closing price of
company stock on the New York Stock Exchange (NYSE) on such date or, if there is
no trading on the NYSE on such date, the next preceding day on which there was
such trading, and the necessary loan documents for the loan in an amount equal
to the cost of such shares shall be executed by the parties as of such date.

4.     Maximum Loan Amount.  Three (3) times an executive’s  annual base pay as
of the effective date of the Loan Program for such executive.

5.     Minimum Purchase and Loan.  To qualify for the loan, the executive must
purchase a minimum of 10,000 shares of company stock.

6.     Maximum Total Loans.  The lesser of $20 million or 1.7 million shares of
company stock.

7.     Interest on Loan.  The interest rate shall be the lowest prevailing rate
that will avoid imputed interest under Section 7872 of the Internal Revenue
Code.

8.     Accrued Interest.  Annual accrued interest shall be added to the
principal amount each year and shall be paid when the principal amount becomes
due.

9.     Term of Loan.  Six years following the expiration of the 60-day period
referred to in paragraph 3 above, except five years following the expiration of
such 60-day period for those executives who become covered executives on or
after November 24, 2000, unless earlier terminated as provided below.

10.   Security.  Loans shall be unsecured.

11.   Termination of Employment.  The outstanding amount of principal and
accrued interest under the loan shall be paid within 30 days following an
executive’s resignation or involuntary termination of employment.

12.   Loan Forgiveness.  The provisions of this Paragraph 12 apply to those
executives with outstanding loans under the Loan Program on or after November
24, 2000.

        (a)    Length of Service Forgiveness.  If the executive remains
continuously employed by the company until January 23, 2004, January 23, 2005 or
January 23, 2006 ("Applicable Forgiveness Dates”), the following percentages of
the original loan principal amount and the amount of accrued interest as of such
date shall be forgiven:

 Applicable Forgiveness Date

--------------------------------------------------------------------------------

Original Loan Principal Forgiveness

--------------------------------------------------------------------------------

Accrued Loan Interest Forgiveness

--------------------------------------------------------------------------------

      January 23, 2004 50 percent -0- January 23, 2005 25 percent 50 percent
January 23, 2006 25 percent 100 percent

In the event that, after January 23, 2001 and before January 23, 2006, the
executive terminates employment with the company by reason of death, disability
or involuntary termination by the company without cause, the executive shall be
forgiven a prorated amount of the loan principal and accrued interest
forgiveness percentages set forth above based upon his actual period of
employment by the company during the period January 23, 2001 (or his last
Applicable Forgiveness Date, if later) to the next Applicable Forgiveness Date
following such

termination.  The provisions of paragraph 11 of the Loan Program shall apply to
the remaining unforgiven loan principal and accrued interest amounts.

        (b)    Stock Price Forgiveness.  In addition to any loan principal and
interest forgiveness provided under paragraph 12(a) above based upon length of
service, if the company stock has traded on the NYSE at or above the price per
share ("Price") set forth below (to be appropriately adjusted for any stock
dividends or splits or recapitalizations that hereafter occur) for at least five
consecutive trading days during the 12-month period immediately preceding an
Applicable Forgiveness Date on which the executive remains employed by the
company, the following additional percentages of the original loan principal
amount and the amount of accrued interest as of such date shall be forgiven:

Applicable
Forgiveness Date

--------------------------------------------------------------------------------

Price

--------------------------------------------------------------------------------

Additional
Original Loan
Principal Forgiveness

--------------------------------------------------------------------------------

Additional
Accrued Interest
Forgiveness

--------------------------------------------------------------------------------

January 23, 2004 $16.00 25 percent 50 percent   20.00 50 percent 100 percent
 January 23, 2005 18.00 25 percent 50 percent

        (c)    Change In Control.  In the event of a Change in Control prior to
January 23, 2006, the executive shall be forgiven the amount of original
principal and the amount of accrued interest equal to the amount he would be
forgiven under paragraph 12(a) above had he had a termination of employment
described therein on the date of the Change in Control.  Following the date of
such Change in Control there shall be no further loan principal or accrued
interest forgiveness under this paragraph 12.  The term "Change in Control"
shall, for purposes of this paragraph 12, have the same meaning as set forth in
Section 2.5 of the Louisiana-Pacific Corporation Executive Deferred Compensation
Plan as amended and restated September 1, 2000.

        (d)    Stock Ownership.  Notwithstanding paragraphs (a), (b) and (c)
above, no amount of loan principal or interest shall be forgiven on a
forgiveness date if the executive no longer owns on such date, directly or
beneficially, all of the shares of company stock originally purchased under the
Loan Program.

14.  Loan Forgiveness - Income Taxes.   In the event of loan forgiveness under
Paragraph 12 above, the executive shall be required to make arrangements
satisfactory to the company for payment of all withholding and payroll taxes due
in connection with

such forgiveness.  At the option of the executive, or at the option of the
company if no other arrangement  for tax payment by the executive is made,
income and other taxes that become payable by the executive with respect to such
loan forgiveness and which are required to be withheld and paid over by the
company may be satisfied by the transfer by the executive to the company of
shares of company stock purchased under the Loan Program equal in fair market
value to the amount of the tax obligation.

15.  Dividends.  Dividends paid on company stock that is subject to a loan under
the Loan Program shall be paid to the executive.  Shares issued as a result of a
stock dividend or split or recapitalization shall be issued in the name of the
executive and held pursuant to the custody agreement referred to in Paragraph 15
below.

16. Loan Documents.  As a condition of receiving the loan or any extension
thereof, the executive shall execute a promissory note and such other agreements
as may be required by the company including, subject to applicable law, a
custody agreement with respect to the stock purchased under the Loan Program and
agreement authorizing the company to deduct any loan amount due and payable from
any amounts owed by the company to the executive as compensation or otherwise.

17.  Securities Laws.  Purchases and sales of company stock pursuant to the Loan
Program shall comply in all respects to federal and state securities laws and
L-P’s policies on insider trading.

18.  Effective Date.  The Loan Program is effective November 24, 1999 as to
executives who are covered executives under Paragraph 2 above during the period
November 24, 1999 to January 23, 2000.  The Loan Program is effective November
24, 2000 for all other executives who are covered executives under Paragraph 2
above during the period November 24, 2000 to January 23, 2001.


 